DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 13 and 20 have been amended.
Claims 14-19 and 21-26 have been previously presented.
Claims 1-12 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chittaro et al.(hereinafter “Chittaro”, “The Interactive 3D BreakAway Map: A navigation and examination aid for multi-floor 3D worlds”) in view of Aggarwal et al.(hereinafter “Aggarwal”, US 2004/0119819).
Regarding claim 13, Chittaro teaches a method of visualizing three dimensional content (sec. 4.1 1st para. lines 1-9 and sec. 3 3rd para. lines 17-22), the method comprising:
5retrieving a three dimensional (3D) building model (sec. 3 1st para. lines 1-12 and Fig. 3); 
defining a look angle for the 3D building model (sec. 4.3 2nd para. lines 6-11 and Figs. 3 & 4), 
determining architectural features of the 3D building model (sec. 6 1st ¶ line 6 - 2nd ¶ line 12, sec. 4.1 4th para. lines 4-9 and sec. 4.3 2nd lines 6-11) and the determined architectural features (sec. 6 1st ¶ line 6 - 2nd ¶ line 12, sec. 4.1 4th para. lines 4-9 and sec. 4.3 2nd lines 6-11)10. However, Chittaro fails to teach calculating an optimal camera position for the 3D building model based on the defined look angle, the orientation of the 3D building model, the optimal camera20 position defining an optimal view of the 3D building model; generating the optimal view of the 3D building model from the optimal camera position; and displaying the optimal view of the 3D building model. Aggarwal teaches calculating an optimal camera position for the 3D building model based on the defined look angle, the orientation of the 3D building model, the optimal camera20 position defining an optimal view of the 3D building model (0023 lines 14-26 and 0029 lines 15-25); generating the optimal view of the 3D building model from the optimal camera position (0029 lines 15-25); and displaying the optimal view of the 3D building model (0023 lines 14-26 and 0029 lines 15-25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D building of Chittaro in view of the camera views of Aggarwal because this modification provides traversal of a three dimensional building structure from several angles of interest through providing a user an accurate view from any navigated viewing angle.
Regarding claim 20, Chittaro teaches 5retrieving a three dimensional (3D) building model (sec. 3 1st para. lines 1-12 and Fig. 3); 
defining a look angle for the 3D building model (sec. 4.3 2nd para. lines 6-11 and Figs. 3 & 4), 
determining architectural features of the 3D building model (sec. 6 1st ¶ line 6 - 2nd ¶ line 12, sec. 4.1 4th para. lines 4-9 and sec. 4.3 2nd lines 6-11) and the determined architectural features (sec. 6 1st ¶ line 6 - 2nd ¶ line 12, sec. 4.1 4th para. lines 4-9 and sec. 4.3 2nd lines 6-11)10. However, Chittaro fails to teach One or more non-transitory computer-readable media storing instructions that, when executed by a system comprising one or more processors, cause the one or more processors to perform operations comprising: calculating an optimal camera position for the 3D building model based on the defined look angle, the orientation of the 3D building model, the optimal camera20 position defining an optimal view of the 3D building model; generating the optimal view of the 3D building model from the optimal camera position; and displaying the optimal view of the 3D building model. Aggarwal teaches one or more non-transitory computer-readable media storing instructions that, when executed by a system comprising one or more processors, cause the one or more processors to perform operations (0054 lines 23-30 and Fig. 10: 1017) comprising: calculating an optimal camera position for the 3D building model based on the defined look angle, the orientation of the 3D building model, the optimal camera20 position defining an optimal view of the 3D building model (0023 lines 14-26 and 0029 lines 15-25); generating the optimal view of the 3D building model from the optimal camera position (0029 lines 15-25); and displaying the optimal view of the 3D building model (0023 lines 14-26 and 0029 lines 15-25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D building of Chittaro in view of the camera views of Aggarwal because this modification provides traversal of a three dimensional building structure from several angles of interest through providing a user an accurate view from any navigated viewing angle.

Claim Objections
In regards to claims 14-19 and 21-26, the prior art Chittaro teaches navigation and view of 3D building model (sec. 3 1st ¶ lines 1-12) in which the 3D building model is displayed through utilizing several types of views (Figs. 9 & 10). However, Chittaro fails to teach the limitations of claims 14-19 and 21-26. Therefore, claims 14-19 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 07/19/22 have been fully considered but they are not persuasive. 
In regards to the nonstatutory double patenting rejection of claims 13 and 20 the applicant’s arguments are persuasive. Therefore the nonstuatotry double patenting rejection of claims 13 and 20 has been withdrawn.
In regards to claims 13 and 20, the applicant’s arguments state that Aggarwal does not disclose generating the optimal view of the full 3D model from an optimal camera position. However, Aggarwal teaches generating an optimal view camera position of all 3D objects within the scene (0029 lines 15-25: “…a full 3D model of the scene imaged by the camera (i.e., the model comprises a terrain elevation map as well as a model of the scene contents such as buildings). Using such information, the system may predict the sight line between the camera and an object in the scene as well as the distance to the object. As such, the optimal camera view of an object can be automatically selected, e.g., a particular camera in a plurality of cameras can be selected, a particular set of pan/tilt/zoom parameters can be used to optimally image the object, or both.“), therefore the optimal camera view thereby provides the optimal camera position of any model in the scene including the 3D building models disclosed in 0029 lines 15-25. Therefore the applicant’s arguments in regards to claims 13 and 20 are unpersuasive in view of the teachings of Aggarwal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649